             Case 4:17-cv-00370-YGR Document 16 Filed 12/22/20 Page 1 of 10




 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   Ana P. Hallmon (SBN 253309)
     SALTZMAN & JOHNSON LAW CORPORATION
 3
     1141 Harbor Parkway, Suite 100
 4   Alameda, CA 94502
     Telephone: (510) 906-4710
 5   Email: mstafford@sjlawcorp.com
     Email: mminser@sjlawcorp.com
 6   Email: ahallmon@sjlawcorp.com
 7
     Attorneys for Plaintiffs, District Council 16 Northern
 8   California Health and Welfare Trust Fund, et al.

 9                                                UNITED STATES DISTRICT COURT
10                                           NORTHERN DISTRICT OF CALIFORNIA
11

12   DISTRICT COUNCIL 16 NORTHERN                                                              Case No.: 4:17-CV-00370-YGR
     CALIFORNIA HEALTH AND WELFARE TRUST                                                       ORDER ENTERING
13   FUND, et al.,                                                                              AMENDED JUDGMENT
                                                                                                PURSUANT TO STIPULATION;
14                                                                                              [PROPOSED] ORDER THEREON
                    Plaintiffs,
15
            v.
16
     MOLINA’S PAINTING & WALLCOVERING, INC.,
17   a California corporation; and OSCAR MOLINA, an
18   individual,

19                  Defendants.

20

21          IT IS HEREBY STIPULATED and AGREED (the “Stipulation”) by and between the parties

22   hereto, an Amended Judgment shall be entered in the within action in favor of Plaintiffs District Council

23   16 Northern California Health and Welfare Trust Fund, et al. (“Plaintiffs” or “Trust Funds”) and against

24   Defendant, Molina’s Painting & Wallcovering, Inc., a California corporation, and Defendant Oscar

25   Molina, an individual (collectively “Defendants”), as follows:

26          1.      Plaintiffs and Defendants entered into a Judgment Pursuant to Stipulation which was

27   entered by this Court on February 17, 2017. [Dkt. #12]. The Judgment Pursuant to Stipulation (“Original

28   Judgment”) provided a payment plan for amounts owed to the Plaintiffs from Defendants.

                                                                                     1
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 3:17-cv-00370-YGR
                      P:\CLIENTS\PATCL\Molina's Painting 2\Pleadings\Word Versions + Fillable .PDFs\Amended Judgment\Molina's Painting - Judgment Pursuant to Stipulation 12092020.docx
              Case 4:17-cv-00370-YGR Document 16 Filed 12/22/20 Page 2 of 10




 1          2.      Defendants made payments as required under the Original Judgment, but additional

 2   amounts have come due. The Parties have now agreed to enter into an Amended Stipulated Judgment for

 3   the amounts remaining due in this action.

 4          3.      Defendant Molina’s Painting & Wallcovering, Inc. (“Molina’s Painting”) is signatory to

 5   and bound by the terms of a Collective Bargaining Agreement(s) (“Bargaining Agreement”) with

 6   District Council No. 16 of the International Union of Painters and Allied Trades (“Union”). The

 7   Bargaining Agreement is still in full force and effect.

 8          4.      Oscar Molina confirms that he is the RMO / CEO / President of Defendant Molina’s

 9   Painting and is authorized to enter into this Stipulation on behalf of Molina’s Painting.

10          5.      Oscar Molina (“Guarantor”) also confirms that he is personally guaranteeing the amounts

11   due herein. Defendants Molina’s Painting and Oscar Molina (collectively “Defendants”) specifically

12   consent to the Court’s jurisdiction, as well as to the use of a Magistrate Judge for all proceedings,

13   including entry of judgment herein. Defendants further confirm that all successors in interest, assignees,

14   and affiliated entities (including, but not limited to, parent or other controlling companies), and any

15   companies with which Defendant Molina’s Painting joins or merges, if any, shall also be bound by the

16   terms of this Stipulation as Guarantors. This shall include any additional entities in which Guarantor is

17   an officer, owner or possesses any controlling ownership interest. All such entities shall specifically

18   consent to the Court’s jurisdiction, the use of a Magistrate Judge for all proceedings, and all other terms

19   herein, in writing, at the time of any assignment, affiliation or purchase.

20          6.      Defendants are currently indebted to the Trust Funds as follows:

21                   Work Month                       Unpaid                  20%           5%                                           Subtotals
                                                    Contributions          Liquidated Interest
22                                                                          Damages
23                 August 2019                                    $0.00     $28,489.41       $0.00                                        $28,489.41
                   September 2019                                 $0.00     $50,081.85       $0.00                                        $50,081.85
24                 Subtotals:                                     $0.00     $78,571.26       $0.00                                        $78,571.26
                   Audit                                             Contribution Underpayments:                                          $19,838.91
25                 (5/1/16-9/30/19)                                     20% Liquidated Damages:                                            $3,967.78
26                                                                  5% Interest (through 4/30/19):                                         $2,327.40
                                                                     Additional 5% Interest Owed                                           $1,577.60
27                                                                              (5/1/19-11/30/20):
                                                                 Subtotal (Audit 5/1/16-9/30/19):                                         $27,711.69
28
                                                                Attorneys’ Fees (2/4/17-11/30/20):                                        $11,763.00
                                                                                     2
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 3:17-cv-00370-YGR
                      P:\CLIENTS\PATCL\Molina's Painting 2\Pleadings\Word Versions + Fillable .PDFs\Amended Judgment\Molina's Painting - Judgment Pursuant to Stipulation 12092020.docx
              Case 4:17-cv-00370-YGR Document 16 Filed 12/22/20 Page 3 of 10




 1                   Work Month                          Unpaid                          20%           5%                                   Subtotals
                                                       Contributions                  Liquidated Interest
 2                                                                                     Damages
 3                                                                                    Costs (2/4/17-11/30/20):                                  $20.00
                                                                                                Grand Total:                               $118,065.95
 4

 5                   REQUIREMENTS UNDER THE TERMS OF THIS STIPULATION

 6          5.      Notice requirements pursuant to the terms of this Stipulation are as follows:

 7                  a)            Notices to Defendants: Oscar Molina, 510 Westaire Blvd., Martinez, CA 94553;
                                  email: molinasptg@sbcglobal.net
 8
                    b)            Notices to Plaintiffs: Ana Hallmon, Saltzman & Johnson Law Corporation, 1141
 9                                Harbor Bay Parkway, Suite 100, Alameda, CA 94502; email:
10                                ahallmon@sjlawcorp.com , copy to compliance@sjlawcorp.com.

11          6.      The requirements pursuant to the terms of this Stipulation are as follows:

12                  a)            Monthly Payments: Defendants shall pay the amount of $114,098.17

13   representing all of the above amounts, less liquidated damages totaling $3,967.78, which is conditionally

14   waived provided that Defendants timely make all monthly payments pursuant to the terms of this

15   Amended Judgment.

16                                i)            Payments in the amount of $5,005.65 per month shall begin on December

17   15, 2020, and continue on or before the 15th (fifteenth) day of each month thereafter for a period of

18   twenty-four (24) months. Plaintiffs may require that Defendants pay electronically by ACH/wire

19   transfer, or by cashier’s check.

20                                ii)           Defendants shall have the right to increase the monthly payments at any

21   time and there is no penalty for prepayment.

22                                iii)          Payments shall be applied first to interest, at the rate of 5% per annum in

23   accordance with the Bargaining Agreement(s) and Trust Agreements. Interest shall begin to accrue on

24   December 1, 2020.

25                  b)            Contributions: Beginning with contributions due for hours worked by

26   Defendants’ employees during the month of November 2020, and for every month thereafter until this

27   Judgment is satisfied, Defendants shall remain current in reporting and payment of contributions due to

28   Plaintiffs under the terms of the Collective Bargaining Agreement(s). Defendants are required to enroll

                                                                                        3
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 3:17-cv-00370-YGR
                         P:\CLIENTS\PATCL\Molina's Painting 2\Pleadings\Word Versions + Fillable .PDFs\Amended Judgment\Molina's Painting - Judgment Pursuant to Stipulation 12092020.docx
              Case 4:17-cv-00370-YGR Document 16 Filed 12/22/20 Page 4 of 10




 1   in iRemit, the online platform for reporting and payment of contributions to the Plaintiff Trust Funds

 2   and to submit all monthly contribution reports and payments electronically through iRemit. Defendants

 3   are to contact DC16iremit@hsba.com to set up online reporting and payment.

 4                  c)            Job Report: Beginning with the month of November 2020, and for every month

 5   thereafter, Defendants shall fully disclose all jobs on which they are working by providing Plaintiffs

 6   with fully completed job reports on the form attached hereto as Exhibit A. Upon request by Plaintiffs,

 7   Defendants shall also provide Plaintiffs with copies of Certified Payroll Reports.

 8                  d)            Audit: Should the Trust Funds request an audit of Defendants’ payroll records

 9   pursuant to the requirements of the Bargaining Agreement(s) and/or Trust Agreements, Defendants must

10   contact the auditor within seven days of receiving notice, and must schedule the audit.

11                                i)            In the event that amounts are found due to Plaintiffs as a result of the

12   audit, Plaintiffs shall send a copy of the audit report and written demand for payment to Defendants. In

13   the event that the audit findings are not contested, payment in full shall be delivered to Ana Hallmon at

14   the address provided above.

15                                ii)           In the event that Defendants dispute the audit findings, Defendants must

16   provide the dispute in writing, with all supporting documentation, within ten days of the date of the

17   demand. Defendants shall be notified as to whether revisions will be made to the audit. If revisions are

18   not made, payment will be immediately due. If revisions are made, payment in full of the revised

19   amount shall be immediately due.

20                                iii)          If Defendants are unable to make payment in full, Defendants may submit

21   a request to add the amounts found due to this Stipulation. If the Stipulation is so revised, Defendants

22   shall execute the Amended Judgment within ten days of receipt. Failure to execute the revised

23   agreement shall constitute a default of the terms herein.

24                                iv)           Failure by Defendants to submit either payment in full or a request to add

25   the amounts due to this Judgment within ten days of receipt shall constitute a default of the obligations

26   under this agreement. All amounts found due on audit shall immediately become part of this Judgment.
27                  e)            Fees: Defendants shall pay all additional attorneys’ fees and costs incurred

28   through Satisfaction of Judgment, whether or not a default occurs.

                                                                                        4
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 3:17-cv-00370-YGR
                         P:\CLIENTS\PATCL\Molina's Painting 2\Pleadings\Word Versions + Fillable .PDFs\Amended Judgment\Molina's Painting - Judgment Pursuant to Stipulation 12092020.docx
              Case 4:17-cv-00370-YGR Document 16 Filed 12/22/20 Page 5 of 10




 1          7.      In summary, Defendants shall deliver the following payments and documents to

 2   Plaintiffs, at the following locations, on or before the following delivery deadlines, until this Stipulation

 3   has been fully satisfied:

 4           Required Submissions                                  Delivery deadlines                                          Delivery locations
 5      Stipulated payments in the                              15th day of each month                                      Ana Hallmon
 6      amount of $5,005.65 payable to                           (12/15/20-11/15/22)                               Saltzman & Johnson Law Corp.
        District Council 16 Northern                                                                               1141 Harbor Bay Parkway, #100
 7      California Trust Funds                                                                                          Alameda, CA 94502
        Current contribution reports                            15th day of each month                                Electronically via iRemit
 8      and payments                                             (beginning 12/15/20,
        payable to District Council 16                             for 11/20 hours)                                         Plus copies to:
 9      Northern California Trust Funds                                                                              compliance@sjlawcorp.com
10                                                                                                                  (subject: “Molina’s Painting”)
        Completed job reports (form                             15th day of each month                               compliance@sjlawcorp.com
11      attached as Exhibit A to                                 (beginning 12/15/20,                               (subject: “Molina’s Painting”)
        Stipulation)                                               for 11/20 hours)                                               or
12                                                                                                                           Ana Hallmon
        and Certified Payroll (if                                                                                  Saltzman & Johnson Law Corp.
13
        requested)                                                                                                 1141 Harbor Bay Parkway, #100
14                                                                                                                       Alameda, CA 94502

15          8.      Failure to comply with any of the above terms, including submitting a payment that does

16   not clear the bank, or failing to endorse a joint check provided for the payment of amounts due under the

17   terms of this Stipulation including current contributions, shall constitute a default of the obligations

18   under this Stipulation.

19                        DEFAULTS UNDER THE TERMS OF THIS STIPULATION

20          9.      If default occurs, Plaintiffs shall make a written demand to Defendants to cure said

21   default within seven (7) days of the date of the notice from Plaintiffs. In the event default is not cured

22   within the required time frame, all amounts remaining due hereunder (after application of principal

23   payments made, if any) shall be due and payable on demand by Plaintiffs. These amounts shall include

24   any conditionally waived liquidated damages, and additional attorney’s fees and costs incurred herein.

25          10.     Any unpaid or late-paid contributions, together with 20% liquidated damages and 5% per

26   annum interest, shall become part of this Judgment. Plaintiffs reserve all rights available to collect any

27   contributions and related amounts not included herein. This includes, but is not limited to, any amounts

28   due pursuant to employee timecards or paystubs, by audit, or other means. Should Defendants fail to

                                                                                      5
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 3:17-cv-00370-YGR
                       P:\CLIENTS\PATCL\Molina's Painting 2\Pleadings\Word Versions + Fillable .PDFs\Amended Judgment\Molina's Painting - Judgment Pursuant to Stipulation 12092020.docx
              Case 4:17-cv-00370-YGR Document 16 Filed 12/22/20 Page 6 of 10




 1   submit a report for any month, contributions shall be estimated pursuant to Trust Fund policy.

 2   Defendants specifically waive the defense of the doctrine res judicata as to any such additional amounts

 3   determined as due.

 4           11.    A Writ of Execution may be obtained without further notice, in the amount of the unpaid

 5   balance plus any additional amounts due under the terms herein. Such Writ of Execution may be

 6   obtained solely upon declaration by a duly authorized representative of Plaintiffs setting forth the

 7   balance due as of the date of default.

 8                                                 MISCELLANEOUS PROVISIONS

 9           12.    The above requirements remain in full force and effect regardless of whether or not

10   Defendant Molina’s Painting & Wallcovering, Inc. has ongoing work, whether Defendant Molina’s

11   Painting’s account with the Trust Funds is active, or whether Defendant Molina’s Painting &

12   Wallcovering, Inc. is signatory to a Collective Bargaining Agreement with the Union. If, for any reason,

13   Defendant Molina’s Painting & Wallcovering, Inc. has no work to report during a given month,

14   Defendant Molina’s Painting & Wallcovering, Inc. shall submit the job report form (Exhibit A attached

15   hereto) indicating that there are no current jobs. If Defendant Molina’s Painting & Wallcovering, Inc.

16   has no contributions to report, Defendant Molina’s Painting & Wallcovering, Inc. shall submit the

17   applicable contribution report stating “no employees.”

18           13.    Payments made by joint check shall be endorsed on behalf of Defendants prior to

19   submission, and may be applied toward Defendants’ monthly stipulated payment, provided that the

20   issuer of the joint check is not requesting a release in exchange for the payment. Joint checks for which a

21   release is requested may not be applied toward Defendants’ monthly stipulated payment, but shall be

22   deducted from the total balance owed under this Stipulation, provided the payment is for contributions

23   included in this Stipulation.

24           14.    Prior to the last payment pursuant to this Stipulation, Plaintiffs shall advise Defendants as

25   to the final amount due, including additional interest, any current contributions and related amounts, and

26   all additional attorneys’ fees and costs incurred by Plaintiffs, whether or not Defendants default herein.
27   Any additional amounts due shall be paid in full with the final stipulated payment due on November 15,

28   2022.

                                                                                     6
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 3:17-cv-00370-YGR
                      P:\CLIENTS\PATCL\Molina's Painting 2\Pleadings\Word Versions + Fillable .PDFs\Amended Judgment\Molina's Painting - Judgment Pursuant to Stipulation 12092020.docx
              Case 4:17-cv-00370-YGR Document 16 Filed 12/22/20 Page 7 of 10




 1           15.     Defendants waive any notice of Entry of Judgment or of any Request for a Writ of

 2   Execution, and expressly waive all rights to stay of execution and appeal.

 3           16.     Any failure on the part of Plaintiffs to take any action as provided herein in the event of

 4   any breach of the provisions of this Stipulation shall not be deemed a waiver of any subsequent breach.

 5           17.     The parties agree that any payments made pursuant to the terms of this Judgment shall be

 6   deemed to have been made in the ordinary course of business as provided under 11 U.S.C. Section

 7   547(c)(2) and shall not be claimed by Defendants as a preference under 11 U.S.C. Section 547 or

 8   otherwise.

 9           18.     Should any provisions of this Stipulation be declared or determined by any court of

10   competent jurisdiction to be illegal, invalid, or unenforceable, the legality, validity, and enforceability of

11   the remaining parts, terms or provisions shall not be affected thereby and said illegal, unenforceable or

12   invalid part, term, or provisions shall be deemed not to be part of this Stipulation.

13           19.     This Stipulation is limited to the agreement between the parties with respect to the unpaid

14   and delinquent contributions and related sums enumerated herein, owed by Defendants to Plaintiffs.

15   This Stipulation does not in any manner relate to withdrawal liability claims, if any. Defendants

16   acknowledge that Plaintiffs expressly reserve their right to pursue withdrawal liability claims, if any,

17   against Defendants and control group members, as provided by Plaintiffs’ Plan documents, Trust

18   Agreements incorporated into their Bargaining Agreements, and applicable laws and regulations.

19           20.     This Stipulation contains all of the terms agreed to by the parties and no other agreements

20   have been made. Any changes to this Stipulation shall be effective only if made in writing and signed by

21   all parties hereto.

22           21.     This Stipulation may be executed in any number of counterparts and by facsimile, each of

23   which shall be deemed an original and all of which shall constitute the same instrument.

24           22.     Defendants represent and warrant that they have had the opportunity to be or have been

25   represented by counsel of their own choosing in connection with entering this Stipulation under the

26   terms and conditions set forth herein, that they have read this Stipulation with care and are fully aware
27   of and represent that they enter into this Stipulation voluntarily and without duress.

28           //

                                                                                      7
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 3:17-cv-00370-YGR
                       P:\CLIENTS\PATCL\Molina's Painting 2\Pleadings\Word Versions + Fillable .PDFs\Amended Judgment\Molina's Painting - Judgment Pursuant to Stipulation 12092020.docx
Case 4:17-cv-00370-YGR Document 16 Filed 12/22/20 Page 8 of 10
Case 4:17-cv-00370-YGR Document 16 Filed 12/22/20 Page 9 of 10




        14




         22


                              YVONNE GONZALEZ ROGERS
           Case 4:17-cv-00370-YGR Document 16 Filed 12/22/20 Page 10 of 10




 1                                  Exhibit A: JOB REPORT FORM
                       Completed Forms Due by the last business day of each month
 2               by email to compliance@sjlawcorp.com (subject line: Molina’s Painting), or
         delivered to Saltzman & Johnson, 1141 Harbor Bay Parkway, Ste. 100, Alameda, CA 94502
 3
                            Employer: Molina’s Painting & Wallcovering, Inc.
 4      Report for the month of _______________, 20__ Submitted by: ______________________

 5   Project Name:                                                                                                                           Public or Private?
                                                                                                                                                (Circle one)
 6   Project Address:
 7   General Contractor:
 8
     General Contractor
 9   Address:
     General Contractor                                                                      Project Manager
10   Phone #:                                                                                Name:
     Project Manager                                                                         Project Manager
11   Phone #:                                                                                email address:
     Contract #:                                                                             Contract Date:
12
     Total Contract Value:
13
     Work Start Date:                                                                        Work Completion
14                                                                                           Date:
     Project Bond #:                                                                         Surety:
15

16
     Project Name:                                                                                                                           Public or Private?
17                                                                                                                                              (Circle one)
     Project Address:
18
     General Contractor:
19
     General Contractor
20   Address:
     General Contractor                                                                      Project Manager
21   Phone #:                                                                                Name:
     Project Manager                                                                         Project Manager
22   Phone #:                                                                                email address:
23   Contract #:                                                                             Contract Date:

24   Total Contract Value:

25   Work Start Date:                                                                        Work Completion
                                                                                             Date:
26   Project Bond #:                                                                         Surety:

27
                                               ***Attach additional sheets as necessary**
28

                                                                                      9
     JUDGMENT PURSUANT TO STIPULATION
     Case No. 3:17-cv-00370-YGR
                       P:\CLIENTS\PATCL\Molina's Painting 2\Pleadings\Word Versions + Fillable .PDFs\Amended Judgment\Molina's Painting - Judgment Pursuant to Stipulation 12092020.docx
